Case 8:18-cv-01869-AG-ADS Document 74 Filed 10/18/19 Page 1 of 1 Page ID #:832

                                                                                  FILED
                       UNITED STATES COURT OF APPEALS                             OCT 18 2019

                                                                            MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




  ADAM GHADIRI,                                     No.   19-55838

                Plaintiff-Appellee,                 D.C. No.
                                                    8:18-cv-01869-AG-ADS
   v.                                               Central District of California,
                                                    Santa Ana
  CARPET AND LINOLEUM CITY, a
  business entity; CHAD BOUCE, an
  individual,                                       ORDER

                Defendants-Appellants,

   and

  BRUCE HAWKINS; JACQUELINE
  COX,

                Defendants.


         Appellants’ motion to dismiss this appeal (Docket Entry No. 11) is granted.

 Fed. R. App. P. 42(b).

         A copy of this order shall serve as and for the mandate of this court.

                                                 FOR THE COURT


                                                By: Stephen Liacouras
                                                Chief Circuit Mediator


 sl/mediation
